     Case 5:06-cv-00055-GW-PJW Document 2820 Filed 02/20/19 Page 1 of 4 Page ID
                                    #:140945

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL
 Case No.          EDCV 06-55-GW(PJWx)                                           Date      February 20, 2019
 Title             United States of America, et al. v. J-M Manufacturing Company, Inc.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                             Laura Elias
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                       Elizabeth J. Sher                                    David M. Bernick
                        Eric R. Havian                                         Paul S. Chen
                       Kirk D. Dillman                                     Jaren E. Janghorbani
                                                                                Neil Kelly
 PROCEEDINGS:                 TELEPHONIC CONFERENCE J-M MANUFACTURING COMPANY,
                              INC.'S RENEWED MOTION FOR JUDGMENT AS A MATTER OF
                              LAW [2809]


The Court’s Initial Thoughts are circulated and attached hereto. Court hears oral argument.

Plaintiffs must submit the requested supplemental briefing, as described on the record, by February 28,
2019. Defendants must respond by March 7, 2019.

Court will advise the parties by March 14 as to further argument on Motion for Judgment as a Matter of
Law, which will be sometime after March 22, 2019.




                                                                                                   :     45
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
Case 5:06-cv-00055-GW-PJW Document 2820 Filed 02/20/19 Page 2 of 4 Page ID
                               #:140946


United States, et al. v. J-M Mfg. Co., Inc., et al.; 06-cv-0055-GW-(PJWx)
Initial Thoughts on J-M Manufacturing Company, Inc.’s Renewed Motion for Judgment as a
Matter of Law



I. Background
       On December 12, 2018, J-M filed a motion for judgment as a matter of law. See J-M
Manufacturing Company, Inc.’s Renewed Motion for Judgment as a Matter of Law (“JMOL
Motion”), Docket No. 2809. Plaintiffs filed an opposition. See Plaintiffs’ Memorandum of Law
in Opposition to J-M’s Motion for Judgment as a Matter of Law (“Opp’n”), Docket No. 2814. J-
M filed a reply. See J-M Manufacturing Company, Inc.’s Reply in Support of Its Renewed
Motion for Judgment as a Matter of Law (“Reply”), Docket No. 2816.
II. The Scope of the JMOL Motion
       The Court recognizes that “[a] jury’s inability to reach a verdict does not necessarily
preclude a judgment as a matter of law.” Headwaters Forest Def. v. Cty. of Humboldt, 240 F.3d
1185, 1197 (9th Cir. 2000), vacated on other grounds, 534 U.S. 801 (2001). Ninth Circuit
precedent dictates that “[t]he same standard applies to a motion for judgment as a matter of law
made after a mistrial because of jury deadlock.” Nichols v. City of San Jose, No. 14-CV-03383-
BLF, 2017 WL 3007072, at *1 (N.D. Cal. July 14, 2017) (citing Headwaters, 240 F.3d at 1197
n. 4 (“The fact that the motion was granted after a mistrial was declared because of jury deadlock
does not alter the standard to be applied on appeal.”)).
       When deciding a motion for judgment as a matter of law, the Court must determine
whether − based on the evidence presented at trial − “no reasonable juror could find in the non-
moving party’s favor.” Torres v. City of Los Angeles, 548 F.3d 1197, 1205 (9th Cir. 2008)
(internal quotation marks omitted and citation omitted); see also Fed. R. Civ. P. 50(a)-(b). “The
evidence must be viewed in the light most favorable to the nonmoving party, and all reasonable
inferences must be drawn in favor of that party. If conflicting inferences may be drawn from the
facts, the case must go to the jury.” Torres, 548 F.3d at 1205-06 (citation and internal quotation
marks omitted).     “[T]he court should review all of the evidence in the record. In doing so,
however, the court must draw all reasonable inferences in favor of the nonmoving party, and it
may not make credibility determinations or weigh the evidence.” Reeves v. Sanderson Plumbing
Products, Inc., 530 U.S. 133, 150 (2000). Indeed, the Court must look at the record “as it existed


                                                 1
Case 5:06-cv-00055-GW-PJW Document 2820 Filed 02/20/19 Page 3 of 4 Page ID
                               #:140947


when the trial was closed.” Elbert v. Howmedica, Inc., 143 F.3d 1208, 1209 (9th Cir. 1998).
              To successfully move for judgment as a matter of law, the moving party must satisfy the
aforementioned “very high” standard. Costa v. Desert Palace, 299 F.3d 838, 859 (9th Cir.
2002). The reason for such a high standard is that courts should ordinarily not impinge upon the
province of the jury. See id. at 859 (“This high hurdle recognizes that credibility, inferences, and
fact finding are the province of the jury, not this court.”). “Judgment as a matter of law is
appropriate when the evidence presented at trial permits only one reasonable conclusion.” See
Torres, 548 F.3d at 1205 (citation and internal quotation marks omitted) (emphasis added).
              In terms of the scope of the present review, the Court notes at the outset that it will not
use the JMOL hearing or briefing to reconsider any prior rulings made during the pendency of
this case.              This includes rulings regarding previously filed motions in limine, motions for
summary judgment, Daubert motions, and rulings made prior to and during trial such as those
regarding jury instructions, among others. Of course, for disputes that the Court did not resolve
during the pendency of trial because all evidence had not yet been presented, the Court would
make such rulings as necessary in deciding the JMOL Motion. In addition, the parties may not
use the JMOL related briefing as a vehicle to attack the Phase One Jury’s findings or rehash the
liability phase of this case.                                  Consequently, the issue before the Court is limited to actual
damages.1 To the extent that the JMOL-related briefing of either side rehashes already decided
motions or arguments, the Court will simply ignore those arguments. If the Court denies the
JMOL Motion and allows the case to proceed to retrial, the Court will not reconsider any prior


                                                            
              1
           In the same vein, statutory damages (also referred to as civil penalties) under false claims act statutes are
not the subject of this motion and, indeed, have still to be tried. Thus, the JMOL Motion at most seeks partial
judgment as a matter of law, without the issue of statutory damages/civil penalties. Nevertheless, the Court would
make two observations at this point in regards to the subject of civil penalties.
          First, civil penalties themselves serve both deterrent and remedial purposes and, hence, a court may award
such penalties even when the Government has not suffered, or cannot establish, actual damages. See San Francisco
BART Dist. v. Spencer, Case No. C-04-046323-SI, 2007 WL 911851 *1 (N.D. Cal. Mar. 23, 2007) (“Here, plaintiff
failed to prove any actual damages. However, despite an inability to establish injury, plaintiff may still receive the
statutory penalty for each violation of the CFCA.”).
          Second, during the Phase Two trial, the parties agreed that the issue of statutory damages/civil penalties
would be tried to the Court. On that subject, the Court would also ask the parties to address whether the Court may
decide statutory damages prior to a retrial of Phase Two, if it ultimately denies the JMOL Motion. Though the
parties have agreed that the Court should decide statutory damages after ruling on the JMOL Motion, they have not
meaningfully addressed when the Court may elect to do so in relation to a retrial. See JMOL Motion at i n.1 (“This
motion does not address the issue of civil penalties, on which the parties agree the Court should defer [its] decision
until resolving the present motion.”).


                                                                              2
Case 5:06-cv-00055-GW-PJW Document 2820 Filed 02/20/19 Page 4 of 4 Page ID
                               #:140948


ruling (oral or written) absent a formal written motion for reconsideration.2
              Narrowing the scope of the JMOL briefing in the foregoing manner, the only issue is
whether Plaintiffs presented sufficient evidence for a reasonable juror to come out in their favor
regarding the theory of damages presented at the end of trial. In other words, the question is
whether, based on the evidence presented at trial and with all prior rulings taken into
consideration, a reasonable juror could award some amount of actual damages that would not be
totally unfounded or purely speculative based on the liability found in Phase One. This is the
sole issue that the Court will address and would like the parties to address at the February 20,
2019 hearing. Though the Court withholds ruling at this time, it does note that Defendant has
made some initially persuasive arguments about a lack of evidence at trial. Indeed, to survive the
JMOL Motion, Plaintiffs will have to do more than merely establish the remote possibility of
some amorphous amount of nominal damages. Given its burden of proof, Plaintiffs had to have
presented the jury with a basis to award some damages figure founded on more than pure
speculation. That is part of what separates recovery of actual damages from statutory damages.
III. Additional Materials
              It is very likely that the Court will require the parties to submit additional materials.



                                                            
              2
           The Court would highly discourage the filing of any motions for reconsideration if the JMOL Motion is
denied. The Court is inclined to believe, based on the history of this litigation, that any motion for reconsideration
would likely constitute an opportunity to reargue previous motions or present evidence that was or should have been
raised earlier. That is not a basis for reconsideration and the Court would summarily deny any such motions that fall
into those buckets. See Moore v. Grundman, No. 11-CV-01570-DMS-(WMCx), 2012 WL 1252711, at *1 (S.D.
Cal. Apr. 13, 2012) (citation and internal quotation marks omitted); see also United States v. Westlands Water
District, 134 F.Supp.2d 1111, 1131 (E.D. Cal. 2001) (noting that “[a] motion for reconsideration is not a vehicle to
reargue the motion or to present evidence which should have been raised before . . . . [and that a] party seeking
reconsideration must show more than a disagreement with the Court’s decision, and recapitulation . . . of that which
was already considered by the Court in rendering its decision.”). The parties will have a chance to appeal and they
are welcome to make any such arguments to the Ninth Circuit. As to the local rules, Local Rule 7-8 provides:

              A motion for reconsideration . . . may be made only on the grounds of (a) a material difference in
              fact or law from that presented to the Court before such decision that in the exercise of reasonable
              diligence could not have been known to the party moving for reconsideration at the time of such
              decision, or (b) the emergence of new material facts or a change of law occurring after the time of
              such decision, or (c) a manifest showing of a failure to consider material facts presented to the
              Court before such decision.

See Local Rule 7-8. If the parties would like earlier rulings reconsidered after the Court’s hypothetical denial of the
JMOL Motion, the Court would require two-page briefs for each motion for reconsideration invoking one of the
enumerated bases for reconsideration.


                                                               3
